

116 HR 350 IH: Pay Our Coast Guard Act
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 350IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Mr. Van Drew introduced the following bill; which was referred to the Committee on AppropriationsA BILLMaking continuing appropriations for the Coast Guard. 
1.Short title This Act may be cited as the Pay Our Coast Guard Act of 2019.  2.Continuing appropriations for members of the Coast GuardThere are hereby appropriated for fiscal year 2019, out of any money in the Treasury not otherwise appropriated, for any period during which interim or full-year appropriations for the Coast Guard are not in effect— 
(1)such sums as are necessary to provide pay and allowances to members of the Coast Guard (as described in section 1 of title 14, United States Code), including the reserve component thereof, who perform active service or inactive-duty training during such period;  (2)such sums as are necessary to provide pay and allowances to civilian employees of the Coast Guard;  
(3)such sums as are necessary to provide pay and allowances to contractors of the Coast Guard; and  (4)such sums as are necessary for— 
(A)the payment of a death gratuity under sections 1475 through 1477 and 1489 of title 10, United States Code, with respect to members of the Coast Guard;  (B)the payment or reimbursement of authorized funeral travel and travel related to the dignified transfer of remains and unit memorial services under section 481f of title 37, United States Code, with respect to members of the Coast Guard; and  
(C)the temporary continuation of a basic allowance of housing for dependents of members of the Coast Guard dying on active duty, as authorized by section 403(l) of title 37, United States Code. 3.TerminationAppropriations and funds made available and authority granted pursuant to this Act shall be available until whichever of the following first occurs: 
(1)The enactment into law of an appropriation (including a continuing appropriation) for any purpose for which amounts are made available in section 2.  (2)The enactment into law of the applicable regular or continuing appropriations resolution or other Act without any appropriation for such purpose.  
(3)September 30, 2019.  